Citation Nr: 0927170	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-09 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to financial assistance in purchasing an 
automobile and adaptive equipment or adaptive equipment only.

2.  Entitlement to financial assistance in acquiring 
specially adapted housing. 

3.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy, right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for 
diabetic neuropathy, left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from January 1955 to July 
1974.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of February 2004 and January 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.

In June 2007, the Board remanded the claims of entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only and entitlement to specially adapted housing to the RO 
for additional development.  In the Introduction section of 
its Remand, the Board noted that the Veteran had not filed a 
substantive appeal with regard to his claims for increased 
ratings for diabetic neuropathy of both lower extremities.  
Upon further review, however, it appears that the Veteran's 
representative, on the Veteran's behalf, filed a document 
that may be construed as a substantive appeal on those claims 
within the time period allowed by law.  Specifically, in 
September 2005, he submitted a Statement of Accredited 
Representative in Appealed Case, in which he mentioned the 
claims and made clear his intent to perfect his appeal of the 
RO's denial thereof. 

Following the Board's June 2007 Remand, neither the Veteran, 
nor his representative disputed the Board's finding regarding 
the lack of a substantive appeal or otherwise indicated an 
intent to further pursue an appeal on the claims of 
entitlement to increased ratings for diabetic neuropathy of 
both lower extremities.  The RO, however, afforded the 
Veteran a VA examination in support of these claims and the 
findings in the report thereof support increased evaluations.  
The Veteran is thus not prejudiced by the Board's decision to 
recharacterize the appeal to include, and proceed in 
adjudicating, these claims, rather than remanding them for 
additional development, including the Veteran's 
clarification.  

The Board addresses the claims of entitlement to financial 
assistance in purchasing an automobile and adaptive equipment 
or adaptive equipment only and entitlement to financial 
assistance in acquiring specially adapted housing in the 
REMAND section of this decision, below, and REMANDS those 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. 


FINDINGS OF FACT

1.  Diabetic neuropathy of the Veteran's right lower 
extremity is moderately severe, but wholly sensory.

2.  Diabetic neuropathy of the Veteran's left lower extremity 
is moderately severe, but wholly sensory.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent rating for 
diabetic neuropathy, right lower extremity, have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.124a, Diagnostic Code 
8520 (2008).

2.  The criteria for entitlement to a 20 percent rating for 
diabetic neuropathy, left lower extremity, have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.7, 4.124a, Diagnostic Code 8520 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), became law.  
Regulations implementing the VCAA were then published at 66 
Fed. Reg. 45,620, 45,630-32 (2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The VCAA and its 
implementing regulations are applicable to this appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (2008) (to be 
codified at 38 C.F.R. § 3.159).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24.

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). The Court further held that, if the Diagnostic Code 
(DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  As 
well, the Court held that the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation, including competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

The RO provided the Veteran VCAA notice on the claims being 
decided by letter dated September 2003, before initially 
deciding those claims in a rating decision dated January 
2005.  The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of the notice letters, considered in conjunction 
with the content of other letters the RO sent the Veteran in 
September 2003, November 2007, January 2008 and September 
2008, reflects compliance with pertinent regulatory 
provisions, noted above.  In the letters, the RO acknowledged 
the Veteran's claims, notified the Veteran of the evidence 
needed to substantiate those claims, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist, and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO provided the Veteran 
all necessary information on disability ratings and effective 
dates.  The RO also identified the evidence it had received 
in support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the Veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the Veteran to identify or send directly 
to VA all requested evidence.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002). Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service and post-service treatment records.  
In some cases, however, the RO's efforts in this regard were 
unsuccessful and the Veteran did not follow up by obtaining 
the records on his own behalf.  The Veteran does not now 
claim that there is any additional information or evidence to 
secure in support of his claims.  

In addition, the RO afforded the Veteran VA examinations in 
support of his claims, during which examiners addressed the 
severity of the disabilities of the Veteran's lower 
extremities.  The Veteran does not now assert that the 
reports of these examinations are inadequate to decide his 
claims.  

The record has been fully developed and it is difficult to 
discern what additional guidance VA could have provided the 
Veteran regarding the evidence needed to substantiate his 
claims.  Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).

II.  Analysis of Claims

The Veteran contends that the diabetic neuropathy in each of 
his lower extremities causes tingling, numbness and weakness 
in the legs, just below the knees, and feet, constant pain 
and difficulty ambulating without aids.  Allegedly, symptoms 
this severe entitle him to ratings in excess of 10 percent 
for each lower extremity.

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

In this case, the RO has rated the diabetic neuropathy in 
each of the Veteran's lower extremities as 10 percent 
disabling pursuant to DC 8520.  DC 8520 provides that a 10 
percent evaluation is assignable for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent evaluation is 
assignable for moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent evaluation is assignable for moderately 
severe incomplete paralysis of the sciatic nerve.  A 60 
percent evaluation is assignable for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.  
A 100 percent evaluation is assignable for complete paralysis 
of the sciatic nerve; the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened of (very rarely) lost. 38 C.F.R. § 4.124a, DC 8520 
(2008).

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's right and left 
lower extremity disability pictures more nearly approximate 
the criteria for 20 percent evaluations under DC 8520.

The Veteran began to experience lower extremity problems, 
including aches, pain, numbness and burning, in 1988, which 
medical professionals initially attributed to low back 
abnormalities and surgeries and subsequently attributed to 
diabetes.  Since 1989, when a physician first confirmed 
sensory hypalgesia of both lower extremities, multiple 
medical professionals have diagnosed neuropathy of the lower 
extremities.  As well, they have recorded associated sensory 
deficits, describing them as slight on the right in 1999 and 
mild bilaterally in 2002 (based on an EMG).  
VA examiners confirmed diabetic neuropathy of both lower 
extremities during VA examinations conducted in September 
2003, November 2003, and September 2004, but did not describe 
the severity of the neuropathy.  During a VA examination 
conducted in May 2005, a VA examiner noted that, although the 
Veteran had sensory peripheral neuropathy of the lower 
extremities, it was difficult to assess the magnitude thereof 
given the Veteran's lack of cooperation.  During an 
outpatient treatment visit dated in 2005, a physician noted 
that the neuropathy was worsening.  During VA examinations 
conducted in November 2007 and February 2009, VA examiners 
indicated that nerve conduction studies of the lower 
extremities demonstrated low to absent sensory responses, but 
normal motor nerve conduction, and described the neuropathy 
in each extremity as moderately severe. 

According to this evidence, since the Veteran filed his claim 
for increased evaluations for diabetic neuropathy of the 
lower extremities, the neuropathy has worsened.  It is now 
moderately severe.  However, as previously indicated, given 
that it is wholly sensory, it may not be considered as 
causing more than moderate incomplete paralysis of the 
sciatic nerve under DC 8520.  Rather, evaluations of 20 
percent may be assigned the neuropathy in each extremity 
based on a finding of moderate sensory involvement.  

The rating schedule is designed to accommodate changes in 
condition and the Veteran may be awarded a different 
evaluation in the future should either of his disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

Based on the foregoing discussion, the Board concludes that 
the criteria for entitlement to increased evaluations for 
diabetic neuropathy of the lower extremities are met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect the disabilities have 
on the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2008).  


ORDER

A 20 percent rating for diabetic neuropathy, right lower 
extremity, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

A 20 percent rating for diabetic neuropathy, left lower 
extremity, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.


REMAND

The Veteran claims entitlement to financial assistance in 
purchasing an automobile and adaptive equipment or adaptive 
equipment only and in acquiring specially adapted housing.  
He asserts that he is fully dependent on ambulatory aids, 
including crutches, a wheelchair and a foot drop brace, and, 
due to foot drop and the dragging of his left lower 
extremity, unable to use his feet for more than a few 
minutes.  He contends that he needs an automobile and 
specially adapted housing that can accommodate the leg and 
foot problems that result from his service-connected low back 
and lower extremity disabilities and diabetes.  The Veteran's 
representative contends that the Veteran's lower extremity 
disabilities and diabetes are so severe as to cause a loss of 
use of one or both of the extremities.  Additional action is 
necessary before the Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to his claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

First, the main question at issue with regard to these claims 
is whether the Veteran has permanently lost the use of one or 
both feet and/or lower extremities secondary to service-
connected disabilities.  The medical evidence of record 
suggests that he has, in effect, lost the use of his lower 
extremities, but establishes that such loss results primarily 
from left foot drop, which no medical professional has 
related to any of the Veteran's service-connected 
disabilities, including his low back and lower extremity 
disabilities and diabetes.  According to a report of VA 
neurological examination conducted in November 2007, the 
Veteran lost his engineering job in 1992 due to low back pain 
and a need for assistive devices and, at that time, began 
receiving disability benefits from the Social Security 
Administration (SSA).  Given that the Veteran is service 
connected for a low back disability and contends that that 
disability, in conjunction with other service-connected 
disabilities, render him unable to use his feet, the records 
upon which SSA relied in awarding the Veteran such benefits 
are pertinent to these claims and must be secured in support 
thereof.   

Second, as previously indicated, no medical professional has 
related the Veteran's foot drop to any service-connected 
disability, including of the low back or lower extremities or 
diabetes.  They also have not ruled out such a relationship.  
Multiple medical professionals have indicated that a low back 
disability such as the Veteran's could cause foot drop, but 
that, in such a case, one would expect to see abnormalities 
on EMG.  They pointed out that in November 2007, when the 
Veteran underwent an EMG, no such abnormalities were shown.  
Given that the medical evidence shows that the Veteran's 
lower extremity disabilities have worsened since 2007 and 
these claims are being remanded for another purpose, the 
Board believes that it would be helpful to afford the Veteran 
another EMG to ascertain whether any abnormalities are now 
present, which might explain the foot drop.  

Based on the foregoing, the Board REMANDS this case for the 
fol
low
ing 
act
ion
:

1.  Request, obtain and associate with 
the claims file the records upon which 
SSA relied in awarding the Veteran 
disability benefits in 1992.  

2.  Arrange for the Veteran to undergo an 
EMG in support of the claims being 
remanded.  

3.  If the results of the EMG are 
abnormal, forward those results and the 
claims file to an examiner for review of 
all pertinent documents therein, 
including medical reports showing a 1989 
low back injury, and ask the examiner to 
confirm in his written report that he 
conducted such a review.  The examiner 
should then:

a) offer an opinion as to 
whether the Veteran's left foot 
drop and associated left lower 
extremity weakness are at least 
as likely as not related to one 
or more service-connected 
disability(ies);

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided; and

c) if the opinion cannot be 
provided without resort to 
speculation, discuss why such 
is the case.

4.  Readjudicate the claims being 
remanded based on all of the evidence of 
record.  Thereafter, if either benefit 
sought is not granted, provide the 
Veteran and his representative  a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  The Veteran need not act unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 


VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


